472 S.E.2d 25 (1996)
343 N.C. 517
John Anderson TAYLOR, Jr.
v.
Dulcia G. TAYLOR.
No. 191A95.
Supreme Court of North Carolina.
June 12, 1996.
Edward P. Hausle, Greenville, for John Anderson Taylor.
*26 Norwood Robinson, C. Ray Grantham, Jr., Winston-Salem, for Dulcia Taylor.
Lynn P. Burleson, Winston-Salem, for Taylor.
Prior report: 343 N.C. 50, 468 S.E.2d 33.

ORDER
Upon consideration of the petition filed by Defendant in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C.Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th day of June 1996."